Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 21-38 allowed.
Examiner Note
The corrected Notice of allowance is being prepared to corrected a typographical error on the PTO-37.  Claim 26 was not included on the orginal claim set so claims 27-39 have been renumbered 26-38 in view of 37 C.F.R. 1.126.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John K Fristoe Jr. whose telephone number is (571)272-4926. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/ERIC BALDRIGHI/ 
Patent Examiner, Art Unit 3733



/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733